[exhibit101everywareshort001.jpg]
1 The EveryWare Short-Term Incentive Plan This annual cash incentive bonus plan
contains the terms and conditions of the EveryWare Global, Inc. Short-Term
Incentive Plan (“STIP or the “Plan”) as established by the Compensation
Committee of the Company’s Board of Directors (the “Committee”). This document
also contains highly confidential information about the financial projections
and operations of Company. This Plan and document is confidential and may not be
shared with anyone outside of Company. Each Participant is required to keep this
Plan and its contents confidential at all times. I. Purpose of the Plan The
annual STIP is a key component to Company’s pay for performance philosophy. The
purpose of the STIP is to motivate and reward senior leaders and managers for
driving key business strategies which meet or exceed our annual financial goals.
II. Effective Date The Plan Year is based on calendar year and ends on December
31st of each applicable calendar year (the “Plan Year”). III. Eligibility
Participant eligibility under the Plan is limited to eligible positions
(“Participants”) within the Company. Participants in this Plan must also meet
all of the following criteria:  Following the recommendation of the Chief
Executive Officer, the Committee, in its discretion, shall designate those key
employees of the Company (including its subsidiaries, operating units and
divisions) who shall be Participants in the Plan; and  A Participant must be
actively employed by the Company on the date (the “Bonus Payment Date”) that
bonuses are actually paid for the applicable Plan Year (except for employees
actively employed during the Plan Year who have separated from service before
the Bonus Payment Date due to Normal Retirement, Death, Permanent Disability or
a Qualified Leave of Absence).  A Participant must be hired on or before
September 30 of the Plan Year; and



--------------------------------------------------------------------------------



 
[exhibit101everywareshort002.jpg]
2  Bonus payments will be prorated for Participants who are hired or promoted
into eligible positions, and/or who experience a change in their incentive
target percent during the Plan Year. (See Section VIII- Proration of Bonus
Payments for details).  A Participant must be in good standing and not on any
disciplinary status or a participant in an active Company Performance
Improvement Plan (a “PIP”) to receive an award under this Plan. IV. Individual
Target Award Each Participant will have an Individual Target Award, expressed as
a percentage of the Participant’s base salary, based upon their position and
scope of responsibilities within the Company. For the Plan Year, the Committee
may, in its discretion, establish a range of performance goals which correspond
to, and will entitle Participants to receive, various levels of awards based on
percentage multiples of the Individual Target Award. Each performance goal range
shall include a level of performance designated as the “100% Award Level” at
which the Individual Target Award shall be earned. In addition, each range shall
include levels of performance above and below the 100% performance level,
ranging from a minimum of 0% to a maximum of 150% of the Individual Target
Award. Changes in the Participant’s base salary during the Plan Year will result
in a prorated award calculation (See Section VIII- Proration of Bonus Payments
for details). V. Plan Performance Measures The final Award will be based on the
following performance measurements for the Plan (“Plan Performance
Measurements”), weighted as provided in the table below: Performance Measurement
Weight EBITDA 20% Free Cash Flow 20% Net Sales Growth 20% Earnings Per Share 20%
Individual Performance Goals 20% The performance goals for each of the Plan
Performance Measurements shall be adopted by the Committee no later than 90 days
following the beginning of a Plan Year, while the outcome of the performance
goals is substantially uncertain. Calculation of the actual award payable to a
Participant is a straight line calculation based upon actual results.
Achievement of the Targets established



--------------------------------------------------------------------------------



 
[exhibit101everywareshort003.jpg]
3 for each measurement are paid out at 100% of a target bonus amount. Maximum
Thresholds established for each measurement are paid out at 150% of a target
bonus amount, while Minimum Thresholds are paid out at of 50%. No Award is
earned if the Company’s actual performance with respect to the measurement falls
below the Minimum Threshold. The percentage Award payout will be determined by
linear interpolation between the Target and the Maximum Threshold or the Target
and the Minimum Threshold, as applicable. A description of the Plan Performance
Measurements is included as Attachment A at the end of this Plan document.
Actual results and ultimate awards will be based on the audited financial
statements for the fiscal year corresponding to the Plan Year as confirmed by
the Committee. VI. Bonus Payment Calculation Following completion of the Plan
Year and after the Company completes its fiscal year financial audit, the final
results of the Plan Performance Measurements will be submitted to the Committee
for validation and approval. Each Participant’s final award “Award” will be
calculated against his/her Individual Target Award. VII. Awards Awards, if any,
are payable following the completion of the Plan Year and the fiscal year
financial audit. Awards will be paid as soon as practical following the
completion of the fiscal year financial audit, but no later than March 15st
following the Plan Year. VIII. Proration of Awards The circumstances that may
warrant a prorated Award include, but are not limited to:  Changes in base
salary;  Changes in Individual Target Award opportunity (due to a promotion,
demotion or participation in a PIP);  Date of Plan eligibility;  Normal
Retirement; and  Qualified Leave of Absence, Permanent Disability or Death of
the Participant. The following rules apply to determining when an Award may be
prorated:  A Participant who commences employment after the beginning of the
Plan Year is eligible for a prorated award under this Plan if he/she has an
effective hire date on or before September 30 of the Plan Year.  Participants
eligible for a prorated Award based on their hire date will receive an Award
calculated as if his/her hire date was the 1st day of the month unless their
hire date is on or after the 15th of the month, in which case the award will be
calculated as of the effective hire date was on the 1st day of the following
month.



--------------------------------------------------------------------------------



 
[exhibit101everywareshort004.jpg]
4  In the event a Participant’s takes a Qualified Leave of Absence (as
determined and defined by the Committee) or the Participant’s employment is
terminated by reason of Death, Disability, or Normal Retirement (each as
determined and defined by the Committee), the Award determined shall be reduced
to reflect the Participant’s days of active employment during the Plan year. The
reduced Award shall be calculated by multiplying the Award by a fraction, the
numerator of which is the number of days of active employment in the Plan year,
and the denominator of which is the total number of days in the Plan Year.  A
prorated Award payable under this Plan for a Participant who is promoted or
receives a salary change after the 15th of the month will be calculated at the
lower rate of pay for the month in which the promotion or salary change occurs,
with the new rate of award calculation taking effect on the first of the
following month.  An employee who becomes eligible to be a Participant under
the Plan because he/she is promoted into an eligible position after the
beginning of the Plan Year is eligible for a prorated portion of any award
deemed earned and payable under this Plan beginning in the promotion month if
the promotion occurs on or before the 15th of the month, or on the 1st day of
the following month if the promotion occurs after the 15th of the month.  A
Participant who is demoted into a non-eligible position after the beginning of
the Plan Year is eligible to receive a prorated award for the period, in which
he/she held an eligible position during the Plan Year, provided all other
eligibility criteria are met.  A Participant placed on a PIP is not eligible
for an Award in the calendar year in which a PIP is in place anytime during the
Plan Year. IX. Termination of Employment A Participant whose employment with the
Company terminates before the Bonus Payment Date for any reason other Normal
Retirement, Qualified Leave of Absence, Permanent Disability or Death (in each
case, as determined by the Committee) is not eligible for an Award unless
otherwise approved in writing by the Committee, upon a recommendation of the
CEO. X. Additional Important Plan Information Awards under the Plan are
discretionary and may be increased, reduced, or cancelled, at the sole
discretion of the Committee. Neither the establishment of this Plan nor
participation in this Plan shall in any way affect or alter the employment
relationship between the Company and Participants in this Plan. The Company
retains all rights with respect to management of its employment relationship
with all Participants, and nothing in this Plan alters that exclusive right of
the Company. Nothing in this Plan shall be



--------------------------------------------------------------------------------



 
[exhibit101everywareshort005.jpg]
5 construed to create or imply the guarantee of, or the creation of a contract
of, employment between the Company and any Participant, or a right to continued
employment for any period of time. To ensure that this Plan best supports the
Company’s overall business objectives and strategies, this Plan may be reviewed
periodically and may be modified, amended, or terminated at the Committee’s sole
discretion. Receipt of an Award under this Plan is not guaranteed. The Company
reserves the exclusive right, in its sole discretion, to terminate a
Participant’s participation in the Plan at any time. Loans, advances, or draws
against potential Awards are prohibited in all respects. This Plan supersedes
all prior understandings, negotiations and agreements, whether written or oral,
between each individual Participant and the Company as to the subject matter
covered by this Plan. This Plan describes the sole and exclusive Individual
Target Awards the Company is offering to Participants during the Plan Year.
However, nothing in this Plan prevents the Company from paying an employee an
incentive award or other payment not described under this Plan, at any time or
from time to time. The Company has no obligation to pay any employee an
incentive award or other payment not described under this Plan. All Awards under
this Plan are subject to applicable withholdings and deductions as required by
law in accordance with the Company’s standard accounting and payroll practices.



--------------------------------------------------------------------------------



 
[exhibit101everywareshort006.jpg]
6 Attachment A Measurement 1: EBITDA For the purposes of this STIP, EBITDA means
earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) as
reported in the Company’s public filings. The Committee shall reasonably adjust
reported EBITDA to exclude the impact of dispositions and acquisitions during
the Plan year. EBITDA levels are to be calculated after fully funding the payout
under the STIP and any other bonus program of the Company. Measurement 2: Free
Cash Flow For the purposes of this STIP, Free Cash Flow means the Company’s cash
generated from operations less capital expenditures. The Committee shall
reasonably adjust actual Free Cash Flow to exclude the impact of dispositions
and acquisitions during the Plan year. In order for a payout to occur under the
Free Cash Flow category, the minimum EBITDA performance threshold does not need
to be achieved. The Free Cash Flow levels are to be calculated after full
funding the payout under the STIP and any other bonus program of the Company.
Measurement 3: Net Sales Growth Net Sales Growth is based on prior year audited
Net Sales. For the purposes of this STIP, any impact related to acquisitions and
dispositions will be excluded from the calculation of Net Sales Growth. For
calendar year 2014, the Net Sales Growth factor will be adjusted to account for
the sales impact of the decision to defer rebuilding the Tank 2 furnace in
Lancaster, Ohio. Measurement 4: Earning Per Share For the purposes of this STIP,
Earnings Per Share (EPS) as used in the Plan Performance Measurement is based on
2014 Earnings Per Share. The EPS levels are to be calculated after full funding
the payout under the STIP and any other bonus program of the Company.
Measurement 5: Performance Goals Attainment of Performance Goals will be
discretionary, identified by leadership and applicable supervisors based on
personal performance, goals and objectives. To the greatest extent possible,
Performance Goals will be communicated to Participants in the first calendar
quarter of the Plan Year. In order for a payout to occur under the discretionary
Performance Goals category plan, the minimum Adjusted EBITDA, Free Cash Flow and
Net Sales Increase performance threshold do not need to be achieved.



--------------------------------------------------------------------------------



 